Citation Nr: 1243764	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-36 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to restoration of a 40 percent rating for degenerative disc disease of the lumbar spine, to include the propriety of the rating reduction.

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976 and from March 1985 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The rating decision reduced the rating for degenerative disc disease of the lumbar spine from 40 percent to 10 percent, effective April 1, 2007.  In an October 2008 Supplemental Statement of the Case the RO increased the 10 percent rating to 20 percent, effective May 8, 2008.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a Board remand dated in July 2011. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability due to service-connected disability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, a claim for a TDIU will be raised and will be considered part and parcel of the claim for benefits for the underlying disability.  

In this case, which is a claim appealing the rating assigned for low back disability, the Board finds that a claim for a TDIU is raised by the record as the evidence of record shows that the Veteran is unemployable, as evidenced by the grant of Social Security Administration (SSA) disability benefits, due to a combination of service-connected psychiatric, low back, and bilateral knee disabilities in combination nonservice-connected cervical spine disability.  The Board assumes jurisdiction over the raised matter of a TDIU, as part and parcel of the claim for restoration of a 40 percent rating for degenerative disc disease of the lumbar spine, as is reflected on the title page of this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

There is insufficient medical evidence to show that the Veteran's degenerative disc disease of the lumbar spine has improved since the time of a February 2004 VA examination.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability rating for service-connected degenerative disc disease of the lumbar spine, effective from April 1, 2007, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2 (2012); Brown v. Brown, 5 Vet. App. 413 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

As discussed below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.


Merits of the Claim

Rating of a disability is rendered upon the application of a schedule of ratings, which is predicated upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and 4.1. Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.

The degree of impairment resulting from a disability involves a factual determination of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396 (1994); 38 C.F.R. § 4.7.

Generally, before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the appellant of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level. If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal. 38 C.F.R. § 3.105(e).

When a rating has been in effect for at least five years, 38 C.F.R. § 3.344 requires that the RO and the Board ensure that a rating reduction be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases 38 C.F.R. § 3.344(c) states that reexamination disclosing improvement will warrant reduction in rating.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, based limitations in range of motion attributable to the Veteran's degenerative disc disease of the lumbar spine, in an RO rating decision dated in September 2004, the RO granted an initial rating of 40 percent, effective from August 1, 2004, the day after the Veteran was discharged from active duty.  (It appears, however, that Diagnostic Code 5243, pertaining to intervertebral disc syndrome, may have been more appropriate.)  This rating was based information in the service treatment records and the results of a February 2004 VA examination.

In a July 2006 rating decision and letter, the RO proposed to reduce the Veteran's rating for disc disease of the lumbar spine from 40 percent to 10 percent, based on the results of a VA examination in May 2006.  The RO provided the Veteran 60 days to respond to the notice of the rating reduction.

In a January 2007 rating decision the RO reduced the rating of the Veteran's degenerative disc disease from 40 percent to 10 percent, effective from April 1, 2007.

The procedural requirements regarding proper notification of the proposed rating reduction from 40 percent to 10 percent for his low back disability were satisfied by the letter sent to the Veteran in July 2006.  This correspondence referred to an accompanying July 2006 rating decision that detailed the material facts and reasoning behind the proposal.  The letter apprised the Veteran that he had 60 days to submit additional evidence demonstrating that her current disability evaluation should be maintained.  See 38 C.F.R. § 3.105(e).

The 40 percent rating for the Veteran's low back disability was in effect from August 1, 2004, to March 31, 2007, a period of less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability evaluations are not specifically applicable in this appeal.  See 38 C.F.R. § 3.344(c).

Although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable in cases such as this one, where a rating has been in effect for less than five years, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13) (1993).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown, 5 Vet. App. at 413.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  Id.

In the present case the rating reduction on appeal that was purportedly based on a May 2006 VA examination and no other evidence was not sufficient to demonstrate an improvement in the Veteran's condition.  Although the examiner indicated that the claims file was reviewed, there is no discussion of the Veteran's history of low back disability or prior records or treatment and examination.  The examiner's findings in this regard are limited to a statement that "[t]he Veteran has a long history of problems with his lumbosacral spine."  

At the February 2004 VA examination upon which the 40 percent rating was established, the examiner discussed the onset of the Veteran's back pain in service, and a detailed narrative explanation of the Veteran's pain, such as the pain being an oppressing, sticking sharp pain with the pain level sometimes as high as eight on a scale of one to ten.  The pain was said to come on sometimes by itself and sometimes on physical activity.  It was said to be relieved by rest and medication.  The examiner noted that the Veteran sometimes had to go on bed rest because of the severity of the pain.  (This examination was conducted prior to the Veteran's discharge from service.)  The examiner found that examination of the thoracolumbar spine was negative for radiation pain, muscle spasm or tenderness.  Straight leg raise testing was negative on the right side and positive at the 70-degree level on the left.  Range of motion was 0 degrees to 70 degrees with pain at the 20 degree range of motion.  Extension was 0 to 30 with pain at the end of the range of motion.  Right lateral flexion was limited to 0 to 20 degrees with pain at the 20 degree range of motion.  Left lateral flexion was limited to 0 to 20 degrees with pain at the 20 degree range of motion.  Right rotation was limited to 0 to 30 degrees with pain at the 30 degree range of motion.  Left rotation was limited to 0 to 30 degrees with pain at the 30 degree range of motion.  The examiner noted that the Veteran also described weakness, fatigue, and lack of endurance in the lumbar spine, but that the major functional impact was due to pain following exertion involving his thoracolumbar spine.  In providing the stated ranges of motion, as referenced above, the examiner noted that range of motion was additionally limited by pain, but not by weakness, lack or endurance or incoordination.  X-rays of the lumbar spine were read to be normal.  The diagnosis was "[m]ore likely than not early degenerative disc disease of the lumbosacral spine with residual decreased painful motion."

At the May 2006 VA examination, which was the basis of the rating reduction, the examiner provided only cursory findings with respect to pain, such as "the veteran complains of pain with any kind of activity."  In measuring flexion, the examiner noted that "he bends forward to about 80 degrees; he complains of pain as he does so, and stopping at that point because of the pain."  (Emphasis added.)

As the Veteran's representative noted in a May 2011 Appellant's Post-Remand Brief, while the February 2004 VA examiner indicated that the Veteran had forward flexion to 70 degrees, with onset of pain at 20 degrees, the May 2011 found range of forward flexion to 80 degrees (and as the Board has noted, stated that this was "about" 80 degrees), and did not state at what point in the range of motion the onset of pain occurred.  

Also, the Board notes that at the May 2006 VA examination X-rays were noted to show "some degenerative changes at the lumbar spine," whereas at the February 2004 VA examination X-rays of the lumbar spine were normal.

Since the time of the May 2006 VA examination, the Veteran's rating was increased from 10 percent to 20 percent, effective from May 8, 2008, based on VA treatment records and VA examination results in May 2008.  The May 2008 examiner stated that the Veteran had undergone back surgery, a lumbar diskectomy at L5-S1, although the examiner could not ascertain when or where this had occurred.  

Unlike at the October 2004 VA examination, upon which the 40 percent rating was based, and at which X-rays were normal, at the May 2008 VA examination it was indicated that X-rays showed minimal osteophyte formation at T10-11 and T1-12; at L4, a small anterior osteophyte projecting from the superior, anterior endplate; small anterior syndesmophtyes at the L4-L5 disc space; and at L5-S1, there was degeneration of the nucleus pulposus that was replaced by nitrogen gas.  The overall impression was degenerative disc replaced by nitrogen gas as described, and some syndesmophyte formation anteriorly at L4-L5.

At an April 2009 VA examination of the cervical spine, it was indicated that the Veteran had undergone a lumbar discectomy, although the date or location of the surgery was unknown.  

Based on medical and vocational evidence before it, the Social Security Administration determined in September 2010 that from June 2008 forward the Veteran was unable to engage in any substantially gainful activity by reason of a combination of low back disability, cervical spine disability, psychiatric disability, and disability of both knees.

In sum, there is insufficient evidence to show that the Veteran's service-connected degenerative disc disease of the lumbar spine has improved materially since the time of the February 2004 VA examination upon which the initial rating of 40 percent was based.  The May 2006 VA examination that was the sole basis of the rating reduction from 40 percent to 10 percent was insufficient to demonstrate that the Veteran's low back disability had improved.  The subsequently received evidence shows that his condition has worsened.

Accordingly, the Board finds that reduction of the rating from 40 percent to 10 percent by a rating decision in January 2007, based solely on a May 2006 VA examination, and effective from April 1, 2007, was improper.  Brown v. Brown, 5 Vet. App. 413, 420.  Accordingly, restoration of a rating of 40 percent, for the full period from April 1, 2007, forward, is warranted.  Id.



ORDER

Restoration of a rating of 40 percent for degenerative disc disease of the lumbar spine, effective from April 1, 2007, forward, is granted.


REMAND

Based on medical and vocational evidence before it, the Social Security Administration determined in September 2010 that from June 2008 forward the Veteran was unable to engage in any substantially gainful activity by reason of a combination of low back disability, cervical spine disability, psychiatric disability, and disability of both knees.

As noted above, the Board has assumed jurisdiction over the raised claim for a TDIU on the basis that the claim is part and parcel of the claim for restoration of a rating of 40 percent for degenerative disc disease of the lumbar spine.

As a result of the restored rating, as adjudicated in this decision directly above, the Veteran will meet the schedular criteria for a TDIU, as he will have a combined 70 percent rating for service-connected disabilities.  See 38 U.S.C.A. §§ 4.16 (TDIU); 4.25 (combined ratings table).  He is rated as 30 percent disabled due to an anxiety disorder with depression; 10 percent disabled for right knee disability; 10 percent disabled for left knee disability; 10 percent disabled due to tinnitus; 40 percent disabled due to degenerative disc disease of the lumbar spine; and noncompensably disabled (with ratings of 0 percent assigned) for surgical scars of the knees and abdomen, hepatitis C, and residuals of a cholecystectomy. 

The actions necessary for adjudication of the claim for a TDIU under VA's duties to notify and assist include appropriate notice, obtaining all relevant medical evidence, and providing the Veteran with an examination and opinion as to whether he is unable to secure and maintain substantially gainful employment due to service-connected disabilities.  See 38 U.S.C.A. §§ 5103, 5103A.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice as to what is required to substantiate his claim for a TDIU, and his and VA's roles in obtaining evidence relevant to the claim.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his service-connected disabilities during the period from May 2006 to the present.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination or VA examinations for the purpose of determining whether he is unable to secure or follow a substantially gainful occupation as a result of the COMBINED EFFECT of his service-connected disabilities.
 
The RO/AMC must send the claims file to the examiner(s) for review, and the clinician(s) must indicate that the claims file was reviewed.

The examiners must take from the Veteran a history as to his education, training, and occupational experience.

The examination report must include a medical opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his training, education, and occupational experience, as a result of the COMBINED EFFECT of his service-connected disabilities.

If consultation between two or more examiners is required to obtain the requested opinion, such consultation must be achieved.

Each examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4. Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


